Undercofler, Justice.
Elizabeth Jean Allen Mullís filed an action for divorce from her husband Julius Melton Mullís, III, in the Superior Court of Bibb County, Georgia. The complainant was awarded a divorce, custody of the child, and child support. The defendant filed a motion for new trial on the general grounds and subsequently amended it by adding additional special grounds. The amended motion for new trial was overruled by the trial court. The defendant appeals. Held:
1. In his notice of appeal the appellant does not specifically appeal from the ruling on the amended motion for new trial nor does he enumerate the ruling as error. Each of his enumerations of error, however, complains of matters which were ruled on by the trial judge in the amended motion for new trial. This court in Tiller v. State, 224 Ga. 645 (164 SE2d 137) held: ". . . if such error is included in a motion for new trial, the ruling on the motion for new trial will become the law of the case unless on appeal the ruling on the motion for new trial in enumerated as error or the ruling on the motion for new trial is specifically appealed from in the notice of appeal. The mere showing in the notice of appeal of the date on which the motion for new trial was filed and ruled on is not sufficient.” Since the law of the case is established by the ruling on the amended motion for new trial, the enumerations of error present no questions for review by this court.
2. The amendment to the enumerations of error filed in this court after the time allowed for filing enumerations of error can not be considered. Foskey v. Kirkland, 221 Ga. 773 (1) (147 SE2d 310); Arkwright v. State, 223 Ga. 768 (158 SE2d 370); Stith v. Hudson, 226 Ga. 364 (174 SE2d 892).

Judgment affirmed.


All the Justices concur, except Felton, J., who concurs specially.